DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “As a result of detailed studies by the inventors, the following difficulties have been found. Immediately after the driver selects the automatic driving in accordance with the  automatic driving proposal, the automatic driving system may perform the driving change request. As the result, the driver may distrust the automatic driving system, and may not use an automatic driving function. One example of the present disclosure provides an automatic driving proposal device and an automatic driving proposal method capable of preventing a situation where a driving change request is performed from occurring immediately after a driver selects an automatic driving in accordance with an automatic driving proposal.” On page 2, and “According to another example embodiment, even in a case of determining, the automatic driving proposal device does not propose the automatic driving when the change index is equal to or higher than the threshold value. According to this, it may be possible to prevent a situation where the continuation of the automatic driving is determined to be difficult and the driving change request is performed from occurring immediately after the occupant of the vehicle selects the automatic driving in accordance with the automatic driving proposal. As the result, it may be possible to prevent the occupant of the vehicle from distrusting the automatic driving system” on page 4. The specification also specifically refers to “a distance coefficient table”, and “a behavior index table” throughout, but no tables are included in the specification.  The specification appears to be a literal translation of a foreign patent application, and should be edited for clarity.
Drawings
The drawings are objected to because the method flow diagram of Figure 3 is unclear. Item S11 of Figure 3 illustrates a decision block wherein a value of “YES” yields an unspecified response, which is itself unclear, but then has further inputs from decision blocks S6 and S8, the effects of which are also not illustrated, causing further confusion on the effects of these decisions on the method flow. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claim 2 is objected to because of the following informalities: the claim recites “a continuation determination unit continued to determine” where Examiner assumes Applicant intended to recite “a continuation determination unit configured to determine”.  
Claim 7 is objected to because of the following informalities: the claim recites “and proposing the automatic driving to the occupant when having set the specific state and also determining that the automatic driving is possible” where Examiner assumes Applicant intended to recite “and proposing the automatic driving to the occupant when having set the specific state and also having determined that the automatic driving is possible”.  
Claim 10 is objected to because of the following informalities: the claim recites “also the sixth process determines the change index is lower than the threshold” where Examiner assumes Applicant intended to recite “also the fifth process determines the change index is lower than the threshold”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a request unit” and “a proposal unit” in claims 1, 2, and “a specific state setting unit” and “a specific proposal unit” in claims 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: namely “a request unit”, “a proposal unit”, “a specific state setting unit”, and “a specific proposal unit” are all a generic computer based on Figures 1 and 2. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 6, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  The claim includes the functional limitations “calculate a change index that indicates a probability that the request unit performs the driving change request by a time when the vehicle in the state of the automatic driving arrives at a point positioned in front of a current position by a predetermined distance” in claim 2, and similar in claims 6 and 10; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved.  The language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed, namely: the specification recites “The driving change request corresponds to a request for requesting the driver to shift to a manual driving state when the mounted vehicle is in an automatic driving state. An aspect of the driving change request includes, for example, display of an image on the display device 11, output of a sound, or the like” on page 6 and 7, and then describes “The index calculation unit 37 is able to acquire, for example, the date and time factor from a clock (not shown). The index calculation unit 37 is able to acquire the weather 20 information from the information center 45 by using the communicator 15, and acquire the weather factor from the weather information. The index calculation unit 37 is able to acquire the road structure factor from the map information stored in the automatic driving information D89.” on page 12, but fails to make clear how date and time, weather, and road structure effects the ability of the system to display a request by outputting an image or sound in a given amount of time. See MPEP §2163.03(V).
Claim(s) 4 and 8 depend(s) upon claims 2 and 6, respectively, incorporating all of the limitation of their respective base claims, and are therefore rejected under the same rationale. 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 2, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 6, and 10 recite “calculate a change index that indicates a probability that the request unit performs the driving change request by a time when the vehicle in the state of the automatic driving arrives at a point positioned in front of a current position by a predetermined distance” wherein in the meaning of the claim language is unclear such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. See rejection under 35 USC 112(a) above. 
Claim(s) 4 and 8 depend(s) upon claims 2 and 6, respectively, incorporating all of the limitation of their respective base claims, and are therefore rejected under the same rationale. 
The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Cullinane et al. (US 20140156133).
In regard to claim 1: Cullinane et al. discloses an automatic driving proposal device for a vehicle configured to select either a state of an automatic driving or a state of a manual driving by an occupant (see Abstract), the automatic 5driving proposal device comprising: a request unit configured to perform a driving change request to the occupant when, in the state of the automatic driving, the vehicle has arrived at a change point set in advance on a route of the automatic driving (see [0094] and [0067]); an automatic driving determination unit configured to determine whether the automatic 10driving is possible in the state of the manual driving (see [0023]); a calculation unit configured to calculate a calculation value corresponding to a distance from a current position of the vehicle to the change point or a prediction time until the vehicle arrives at the change point (see [0067]); a calculation value determination unit configured to determine whether the calculation 15value is higher than a threshold value set in advance (see [0067]); and a proposal unit configured to propose the automatic driving to the occupant on a necessary condition that the automatic driving determination unit determines that the automatic driving is possible and also the calculation value determination unit determines that the (see [0068], [0078], and [0085]).
In regard to claim 3: Cullinane et al. discloses the automatic driving proposal device according to claim 1, further comprising:  10a specific state setting unit configured to set a specific state in accordance with an operation of the occupant (see [0059]); and a specific proposal unit configured to propose the automatic driving to the occupant when the specific state has been set and also the automatic driving determination unit determines that the automatic driving is possible (see [0085]).
In regard to claim 5: Cullinane et al. discloses an automatic driving proposal method for a vehicle configured to select either a state of an automatic driving or a state of a manual driving by an occupant (see Abstract), the automatic 5driving proposal method comprising: performing a driving change request to the occupant when, in the state of the automatic driving, the vehicle has arrived at a change point set in advance on a route of the automatic driving (see [0094] and [0067]); determining whether the automatic 10driving is possible in the state of the manual driving (see [0023]); calculating a calculation value corresponding to a distance from a current position of the vehicle to the change point or a prediction time until the vehicle arrives at the change point (see [0067]); determining whether the calculation 15value is higher than a threshold value set in advance (see [0067]); and proposing the automatic driving to the occupant on a necessary condition of determining that the automatic driving is possible and also determining that the calculation value is higher than the threshold value (see [0068], [0078], and [0085]).
In regard to claim 7: Cullinane et al. discloses the automatic driving proposal method according to claim 5, further comprising: 10setting a specific state in (see [0059]); proposing the automatic driving to the occupant when having set the specific state and also determining [sic] that the automatic driving is possible (see [0085]).
In regard to claim 9: Cullinane et al. discloses an automatic driving proposal device for a vehicle configured to select either a state of an automatic driving or a state of a manual driving by an occupant (see Abstract), the automatic 5driving proposal device comprising: a memory storing a program (see Fig. 1); and a microcomputer configured to read the program from the memory and execute a process (see [0010]), wherein the process includes a first process which performs a driving change request to the occupant when, in the state of the automatic driving, the vehicle has arrived at a change point set in advance on a route of the automatic driving (see [0094] and [0067]); a second process that determines whether the automatic 10driving is possible in the state of the manual driving (see [0023]); a third process that calculates a calculation value corresponding to a distance from a current position of the vehicle to the change point or a prediction time until the vehicle arrives at the change point (see [0067]); a fourth process that determines whether the calculation 15value is higher than a threshold value set in advance (see [0067]); and a fifth process that proposes the automatic driving to the occupant on a necessary condition that the second process determines that the automatic driving is possible and also the fourth process determines that the calculation value is higher than the threshold value (see [0068], [0078], and [0085]).



Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669